                                                                      Case 2:16-cv-01777-JAD-DJA Document 42 Filed 10/09/19 Page 1 of 1




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: rgarner@akerman.com
                                                             7   Attorneys for Plaintiff Ditech Financial LLC
                                                                 f/k/a Green Tree Servicing, LLC
                                                             8
                                                                                                  UNITED STATES DISTRICT COURT
                                                             9

                                                            10                                           DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 DITECH FINANCIAL LLC f/k/a GREEN TREE                   Case No.: 2:16-cv-01777-JAD-DJA
                      LAS VEGAS, NEVADA 89134




                                                            12   SERVICING, LLC,
AKERMAN LLP




                                                                                                                          DITECH FINANCIAL LLC F/K/A
                                                            13                      Plaintiff,                            GREEN TREE SERVICING, LLC'S
                                                                                                                          CONSENT TO KEYNOTE
                                                            14   v.
                                                                                                                          PROPERTIES, LLC'S DEMAND FOR
                                                            15   COURT AT ALIANTE HOMEOWNERS                              SECURITY FOR COSTS PURSUANT TO
                                                                 ASSOCIATION; KEYNOTE PROPERTIES,                         NRS 18.130 [ECF NO. 12]
                                                            16   LLC; NEVADA ASSOCIATION SERVICES,
                                                                 INC.,                                                    AND
                                                            17
                                                                                    Defendants.                           ORDER
                                                            18

                                                            19           Plaintiff Ditech Financial LLC f/k/a Green Tree Servicing LLC (Ditech) hereby consents to
                                                            20   Keynote Properties, LLC's demand for security for costs pursuant to NRS 18.130 [ECF No. 12] and
                                                            21   shall post a bond in the amount of $500 within five days of the Court's entry of this order.
                                                            22                                                   ORDER
                                                            23           IT IS HEREBY ORDERED that Ditech shall post $500 in security within five days of the
                                                            24   entry of this order.
                                                            25                 November 5, 2019
                                                                         Dated:______________, 2019
                                                            26                                                  ____________________________________
                                                                                                                DISTRICT
                                                                                                                DANIEL J.COURT   JUDGE
                                                                                                                          ALBREGTS
                                                            27                                                  UNITED STATES MAGISTRATE JUDGE
                                                            28
